DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the Request for Continued Examination filed on October 27, 2022.

Drawings
3.	The drawings were received on April 17, 2019.  These drawings are accepted.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4-6, 8-10, 15, 18, and 21 have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-6, 10-15, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0094143) in view of Traver et al (US 4,779,181).
 	Regarding claim 1, Huang et al discloses an apparatus (i.e. circuit of Figure 4) comprising: 
 	a primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) including a plurality of primary coils (Fig. 4, primary windings 414, 440, and 465) the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) configured to receive a multiphase alternating current (AC) input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. AC power source 401 outputs a three-phase AC power to inputs 405-407. See paragraphs [0095]-[0096]); and 
 	a delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to magnetically couple to the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to generate and provide a multiphase AC output signal (Fig. 4, 12 phase output power outputted to rectifier 404) to a rectifier (Fig. 4, rectifier 404) based at least on the multiphase AC input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. transformer 403 converts the three-phase AC power on inputs 405-407 to a 12-phase AC power on transformer output lines 408 to rectifier 404. See paragraph [0096]), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, and c1, and windings between nodes a1, b1, and c1) including: 
 	 	a first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1); 
 	 	a first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1) coupled to the first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1); and 
 	 	a second plurality of secondary coils (Fig. 4, winding directly connected between node C4 and shared node between windings serially connected between nodes a1 and c1, winding directly connected between node b4 and shared node between windings serially connected between nodes c1 and b1, and winding directly connected between node a4 and shared node between windings serially connected between nodes b1 and a1) configured to magnetically couple to the plurality of primary coils (Fig. 4, primary windings 414, 440, and 465), wherein each coil of the second plurality of secondary coils is physically coupled to a respective node (i.e. shared nodes serially connected to c4, b4, and a4 respectively) of the first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1).  
 	Huang et al fails to explicitly disclose where the primary transformer circuit is configured to generate and provide a first multiphase AC output signal to an electrical device or electrical system.
 	However, Traver et al discloses where a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) is configured to generate and provide a first multiphase AC output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) to an electrical device (i.e. load or circuit powered by signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) or electrical system. 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Huang et al, by including a primary transformer circuit, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents.
 	Regarding claim 4, Huang et al further discloses a second plurality of nodes (Fig. 4, nodes a4, b4, and c4) coupled to the second plurality of secondary coils (Fig. 4, winding directly connected between node C4 and shared node between windings serially connected between nodes a1 and c1, winding directly connected between node b4 and shared node between windings serially connected between nodes c1 and b1, and winding directly connected between node a4 and shared node between windings serially connected between nodes b1 and a1), wherein the first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1) and the second plurality of nodes (Fig. 4, nodes a4, b4, and c4) are configured to output the multiphase AC output signal (Fig. 4, signals outputted from nodes a4, b4, and c4 to rectifier 404).
 	Regarding claim 5, Huang et al further discloses a rectifier (Fig. 4, rectifier 404) coupled to the first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1) and to second plurality of nodes (Fig. 4, nodes a4, b4, and c4), wherein the rectifier (Fig. 4, rectifier 404) is configured to generate a direct current (DC) output signal (Fig. 4, signal outputted on output 402) based on the multiphase AC output signal (Fig. 4, signals outputted from nodes a4, b4, and c4 to rectifier 404).
 	Regarding claim 6, Huang et al further discloses a second electrical system of an aircraft (i.e. load capable of coupling to output 402 of Figure 4) configured to receive the DC output signal (Fig. 4, signal outputted on output 402) (i.e. Rectifier 404 of Figure 4 outputs to a load of an aircraft. See Field of Invention, Background of Invention, and Summary of Invention. See also switch 142 of Figure 1 receiving a DC output signal from rectifier 140 of transformer rectifier unit 137).
 	Regarding claim 10, Huang et al further discloses a power system (Fig. 1, electrical power system 100) of an aircraft (Fig. 1, aircraft 102), the power system (Fig. 1, electrical power system 100) including a transformer (Fig. 1, transformer 138) (i.e. also as transformer 303 of Figure 3 and transformer 403 of Figure 4) including the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) and the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4).
 	Regarding claim 11, Huang et al discloses a method of operating a transformer (Fig. 4, transformer 403), the method comprising: 
 	receiving a multiphase alternating current (AC) input signal (Fig. 4, signals outputted from AC power source 401 to transformer inputs 405-407) at the transformer (Fig. 4, transformer 403); 
 	generating, using a secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) of the transformer (Fig. 4, transformer 403), a first plurality of signals (Fig. 4, signals outputted from nodes a2-a4) of a second multiphase AC output signal (Fig. 4, signals outputted from nodes a2-a4, b2-b4, and c2-c4 to rectifier 404) based at least on the multiphase AC input signal (Fig. 4, signals outputted from AC power source 401 to transformer inputs 405-407); 
 	generating, using the secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) of the transformer (Fig. 4, transformer 403), a second plurality of signals (Fig. 4, signals outputted from nodes b2-b4) of the second multiphase AC output signal (Fig. 4, signals outputted from nodes a2-a4, b2-b4, and c2-c4 to rectifier 404) based at least on the multiphase AC input signal (Fig. 4, signals outputted from AC power source 401 to transformer inputs 405-407); and
 	providing the second multiphase AC output signal (Fig. 4, signals outputted from nodes a2-a4, b2-b4, and c2-c4 to rectifier 404) to a rectifier (Fig. 4, rectifier 404).
 	Huang et al fails to explicitly disclose the step of generating, using a primary transformer circuit of the transformer and based on the multiphase AC input signal, a first multiphase AC output signal.
 	However, Traver et al discloses the step of generating, using a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) of a transformer (i.e. circuit of Figure 10) and based on a multiphase AC input signal (Fig. 10, AC signals inputted to junction points A-C), a first multiphase AC output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Huang et al, by including a step of generating, using a primary transformer circuit, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents.
 	Regarding claim 12, Huang et al fails to explicitly disclose a step of providing the first multiphase AC output signal to a first electrical system of an aircraft.
	However, Traver et al discloses a step of providing a first multiphase AC output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figures 1 and 10) to a first electrical system of an aircraft (Fig. 3, plurality of first rectifiers 300) (i.e. first rectifiers 300 of Figure 3 have shipboard and aircraft applications for powering aircrafts. See Background of the Invention). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Huang et al, by including a step of providing a first multiphase AC output signal, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents for shipboard and aircraft applications.
 	Regarding claim 13, Huang et al further discloses generating, by a rectifier (Fig. 4, rectifier 404), a direct current (DC) output signal (Fig. 4, signal outputted on output 402) based on the second multiphase AC output signal (Fig. 4, signals outputted from nodes a4, b4, and c4 to rectifier 404).
 	Regarding claim 14, Huang et al further discloses providing the DC output signal (Fig. 4, signal outputted on output 402) to a second electrical system of an aircraft (i.e. load capable of coupling to output 402 of Figure 4) (i.e. Rectifier 404 of Figure 4 outputs to a load of an aircraft. See Field of Invention, Background of Invention, and Summary of Invention. See also switch 142 of Figure 1 receiving a DC output signal from rectifier 140 of transformer rectifier unit 137).
 	Regarding claim 15, Huang et al discloses an aircraft (Fig. 1, aircraft 102) comprising:
	a primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) (i.e. Figure 4 is an embodiment of the transformer rectifier unit 137 of Figure 1) including a plurality of primary coils (Fig. 4, primary windings 414, 440, and 465), the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) configured to receive a multiphase alternating current (AC) input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. AC power source 401 outputs a three-phase AC power to inputs 405-407. See paragraphs [0095]-[0096]);
 	a delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to magnetically couple to the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to generate and provide a multiphase AC output signal (Fig. 4, 12 phase output power outputted to rectifier 404) to a rectifier (Fig. 4, rectifier 404) based at least on the multiphase AC input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. transformer 403 converts the three-phase AC power on inputs 405-407 to a 12-phase AC power on transformer output lines 408 to rectifier 404. See paragraph [0096]), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, and c1, and windings between nodes a1, b1, and c1) including: 
 	 	a first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1); 
 	 	a first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1) coupled to the first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1); and 
 	 	a second plurality of secondary coils (Fig. 4, winding directly connected between node C4 and shared node between windings serially connected between nodes a1 and c1, winding directly connected between node b4 and shared node between windings serially connected between nodes c1 and b1, and winding directly connected between node a4 and shared node between windings serially connected between nodes b1 and a1) configured to magnetically couple to the plurality of primary coils (Fig. 4, primary windings 414, 440, and 465), wherein each coil of the second plurality of secondary coils is physically coupled to a respective node (i.e. shared nodes serially connected to c4, b4, and a4 respectively) of the first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1); and
 	a rectifier (Fig. 4, rectifier 404) coupled to the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4).
 	Huang et al fails to explicitly disclose where the primary transformer circuit is configured to generate and provide a first multiphase AC output signal to an electrical device or electrical system.
 	However, Traver et al discloses where a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) is configured to generate and provide a first multiphase AC output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) to an electrical device (i.e. load or circuit powered by signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) or electrical system. 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Huang et al, by including a primary transformer circuit, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents.
 	Regarding claim 18, Huang et al further discloses a power system (Fig. 1, electrical power system 100) of an aircraft (Fig. 1, aircraft 102), the power system (Fig. 1, electrical power system 100) including the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4), and the rectifier (Fig. 4, rectifier 404).
 	Regarding claim 19, Huang et al discloses an aircraft (Fig. 1, aircraft 102) and a primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465).
 	Huang et al fails to explicitly disclose a first electrical system of the aircraft configured to receive, from the primary transformer circuit, a first multiphase alternating current (AC) output signal.
 	However, Traver et al discloses a first electrical system of an aircraft (Fig. 3, plurality of first rectifiers 300) configured to receive, from a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C), a first multiphase alternating current (AC) output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figures 1 and 10) (i.e. first rectifiers 300 of Figure 3 have shipboard and aircraft applications for powering aircrafts. See Background of the Invention).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Huang et al, by including a first electrical system, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents for powering various aircraft component loads.
 	Regarding claim 20, Huang et al further discloses a second electrical system (Fig. 1, switch 142) of the aircraft (Fig. 1, aircraft 102) configured to receive, from the rectifier (Figs 1 and 4, rectifier 140 and 404 respectively), a direct current (DC) output signal (Fig. 4, signal outputted on output 402) from the rectifier (Figs 1 and 4, rectifier 140 and 404 respectively).
 	Regarding claim 21, Huang et al discloses a method of servicing an aircraft (Fig. 1, aircraft 102), the method comprising: 
 	installing a primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) (i.e. Figure 4 is an embodiment of the transformer rectifier unit 137 of Figure 1) of a transformer (Figs. 1 and 4, transformer 138 and 403 respectively) on the aircraft (Fig. 1, aircraft 102), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to generate a multiphase AC output signal (Fig. 4, 12 phase output power outputted to rectifier 404) based at least on the multiphase AC input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. transformer 403 converts the three-phase AC power on inputs 405-407 to a 12-phase AC power on transformer output lines 408 to rectifier 404. See paragraph [0096]), the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) including a plurality of primary coils (Fig. 4, primary windings 414, 440, and 465), the primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465) configured to receive a multiphase alternating current (AC) input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. AC power source 401 outputs a three-phase AC power to inputs 405-407. See paragraphs [0095]-[0096]); and 
 	installing a delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) of the transformer (Figs. 1 and 4, transformer 138 and 403 respectively) on the aircraft (Fig. 1, aircraft 102), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) configured to generate and provide a multiphase AC output signal (Fig. 4, 12 phase output power outputted to rectifier 404) to a rectifier (Fig. 4, rectifier 404) based at least on the multiphase AC input signal (Fig. 4, three-phase AC power received by inputs 405-407) (i.e. transformer 403 converts the three-phase AC power on inputs 405-407 to a 12-phase AC power on transformer output lines 408 to rectifier 404. See paragraph [0096]), the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, and c1, and windings between nodes a1, b1, and c1) including: a first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1), a first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1) coupled to the first plurality of secondary coils (Fig. 4, windings between nodes a1, b1, and c1), and a second plurality of secondary coils (Fig. 4, winding directly connected between node C4 and shared node between windings serially connected between nodes a1 and c1, winding directly connected between node b4 and shared node between windings serially connected between nodes c1 and b1, and winding directly connected between node a4 and shared node between windings serially connected between nodes b1 and a1) configured to magnetically couple to the plurality of primary coils (Fig. 4, primary windings 414, 440, and 465), wherein each coil of the second plurality of secondary coils is physically coupled to a respective node (i.e. shared nodes serially connected to c4, b4, and a4 respectively) of the first plurality of nodes (Fig. 4, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1).
 	Huang et al fails to explicitly disclose where the primary transformer circuit is configured to generate and provide a first multiphase AC output signal to an electrical device or electrical system.
 	However, Traver et al discloses where a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) is configured to generate and provide a first multiphase AC output signal (i.e. signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) to an electrical device (i.e. load or circuit powered by signal outputted from any one of shared nodes in the spaces between the serial connections of junction points A-C of Figure 10) or electrical system. 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Huang et al, by including a primary transformer circuit, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents.
 	Regarding claim 23, Huang et al discloses an aircraft (Fig. 1, aircraft 102) and a primary transformer circuit (Fig. 4, circuit of transformer inputs 405-407 and primary windings 414, 440, and 465).
 	Huang et al fails to explicitly disclose a step of installing the primary transformer circuit includes connecting a plurality of output nodes of the primary transformer circuit to a first electrical system of the aircraft. 
 	However, Traver et al discloses wherein a step of installing a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) includes connecting a plurality of output nodes (i.e. output nodes of the circuit of Figure 10) (i.e. also demonstrated as outputs 20-1-20-15 of Figure 1) of a primary transformer circuit (Fig. 10, circuit of junction points A-C and shared nodes and windings in the spaces between the serial connections of junction points A-C) to a first electrical system of an aircraft (Fig. 3, plurality of first rectifiers 300) (i.e. first rectifiers 300 of Figure 3 have shipboard and aircraft applications for powering aircrafts. See Background of the Invention). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Huang et al, by including a step of installing the primary transformer circuit, as taught by Traver et al, in order to obtain a multiphase transformer capable of generating a controlled output with low harmonic currents for shipboard and aircraft applications.
 	Regarding claim 24, Huang et al further discloses wherein installing the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) includes connecting plurality of output nodes (Fig. 4, nodes a2-a4, b2-b4, and c2-c4) of the delta secondary transformer circuit (Fig. 4, circuit of secondary windings 415, 441, and 466, nodes a1, b1, c1, and shared nodes in the spaces between the serial connection of nodes a1, b1, and c1, and windings between nodes a1, b1, and c1 and windings directly connected to nodes a2-a4, b2-b4, and c2-c4) to a rectifier (Fig. 4, rectifier 404) that is coupled to a second electrical system of the aircraft (i.e. load capable of coupling to output 402 of Figure 4) (i.e. Rectifier 404 of Figure 4 outputs to a load of an aircraft. See Field of Invention, Background of Invention, and Summary of Invention. See also switch 142 of Figure 1 receiving a DC output signal from rectifier 140 of transformer rectifier unit 137).


Allowable Subject Matter
7.	Claims 2-3, 7-9, 16-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2-3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, 
 	wherein the primary transformer circuit is configured to generate a second multiphase AC output signal based at least on the multiphase AC input signal.

 	Regarding claims 7-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, 
 	wherein the multiphase AC input signal is received from a variable frequency constant voltage generator (VFCVG).

 	Regarding claim 16-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An aircraft, 
 	further comprising a variable frequency constant voltage generator (VFCVG) coupled to the primary transformer circuit.

Regarding claim 22, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method, 
wherein installing the primary transformer circuit includes connecting a plurality of input nodes of the primary transformer circuit to a variable frequency constant voltage generator (VFCVG) of the aircraft.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US 2010/0148899) deals with symmetrical autotransformer delta topologies, Kamath (US 2002/0186112) deals with an autotransformer-based system and method of current harmonics reduction in a circuit, and Soules (US 5,898,302) deals with residual stress measurements in metal objects using four coils.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838